         Case 1:18-cr-00339-PAC Document 342 Filed 03/04/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 United States of America                                                    Order of Restitution

                 v.                                                             18 Cr. 339 (PAC)

 Dwight Forde,

                            Defendant.


       Upon the application of the United States of America, by its attorney, Audrey Strauss,

United States Attorney for the Southern District of New York, Nicholas W. Chiuchiolo and Robert

B. Sobelman, Assistant United States Attorneys, of counsel; the presentence report; the above-

captioned defendants’ convictions in this case; and all other proceedings in this case, it is hereby

ORDERED that:

       1. Amount of Restitution. Defendant Dwight Forde shall pay restitution in the total

amount of $150,000.00 (an apportioned amount of the total victims’ losses of $2,430,771.05) to

the victims of the offenses of which he has been convicted in this case. The names, addresses, and

specific amounts owed to each victim are set forth in the Schedule of Victims attached hereto.

Upon advice of a change of address, the Clerk of the Court is authorized to send payments to the

new address without further order of this Court.

       2. Joint and Several Liability. Defendant Dwight Forde’s liability shall be joint and

several with defendants Jamal Simon, David Boyd, Melvin Brown, Darren Davidson, Yvette

Lubrun, Dawdu Marriott, Rashaun McKay, Megan Montoya, Dwayne Norville, and Jillian

Walcott’s liability for restitution as set forth in Dkt. No. 227, 18 Cr. 339 (PAC). The defendant’s

liability for restitution shall continue unabated until either the defendant has paid the apportioned


03.14.2019
         Case 1:18-cr-00339-PAC Document 342 Filed 03/04/21 Page 2 of 2




amount set forth below, or every victim has been paid the total amount of loss from all the

restitution paid by the defendants in this matter.

       3. Sealing. Consistent with 18 U.S.C. §§ 3771(a)(8) & 3664(d)(4) and Federal Rule of

Criminal Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims

attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

by the Government, the Clerk’s Office, and the Probation Office, as need be to effect and enforce

this Order, without further order of this Court.

Dated: New York, New York
       March 4, 2021
       __________________

                                               ___________________________________
                                               HON. PAUL A. CROTTY
                                               UNITED STATES DISTRICT JUDGE




                                                     2
